Citation Nr: 0911690	
Decision Date: 03/30/09    Archive Date: 04/08/09

DOCKET NO.  06-31 962	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUE

Entitlement to an initial rating in excess of 30 percent for 
posttraumatic stress disorder (PTSD) with cannabis dependence 
in remission.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

P. Sorisio, Associate Counsel


INTRODUCTION

The Veteran had active service from September 1968 to July 
1970.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a June 2005 rating decision of the Department 
of Veterans Affairs (VA), Regional Office (RO) in St. Paul, 
Minnesota.

The June 2005 rating decision granted service connection for 
PTSD with cannabis dependence in remission and assigned an 
initial 10 percent rating, effective February 28, 2005 (date 
of receipt of original claim).  An August 2006 rating 
decision increased the initial rating for the Veteran's PTSD 
to 30 percent, also effective February 28, 2005.  As the 
Veteran has continued to express dissatisfaction with the 30 
percent rating assigned for PTSD, and the rating is less than 
the maximum under the applicable criteria, the claim remains 
on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) 
(noting that a veteran is presumed to be seeking the maximum 
benefit allowed by law and regulation, and a claim remains in 
controversy where less than the maximum benefit is awarded).


FINDING OF FACT

Throughout the entire rating period on appeal, the Veteran's 
PTSD with cannabis dependence in remission has been 
manifested by symptoms including nightmares, intrusive 
thoughts, hypervigilance, lack of sleep and some social 
difficulty, productive of no more than occupational and 
social impairment comparable to an occasional decrease in 
work efficiency and intermittent periods of inability to 
perform occupational tasks and generally functioning 
satisfactorily, with routine behavior, self-care, and 
conversation normal.


CONCLUSION OF LAW

The criteria for entitlement to an initial evaluation in 
excess of 30 percent for PTSD with cannabis dependence in 
remission have not been met.  38 U.S.C.A. §§ 1155, 5103A, 
5107(b) (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 
4.10, 4.21, 4.126, 4.130, Diagnostic Code 9411 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326(a) (2008).  

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2008); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Proper VCAA notice must 
inform the claimant of any information and evidence not of 
record (1) that is necessary to substantiate the claim; (2) 
that VA will seek to provide; and (3) that the claimant is 
expected to provide.  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In March 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
Veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, VA is required to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Because the 
Court's decision is premised on the five elements of a 
service connection claim, it is the consensus opinion within 
VA that the analysis employed can be analogously applied to 
any matter that involves any one of the five elements of a 
"service connection" claim, to include an increased rating 
claim.

In this case, the Veteran is appealing the initial rating 
assignment as to his PTSD disability.  In this regard, 
because the June 2005 rating decision granted the Veteran's 
claim of entitlement to service connection, this claim is now 
substantiated.  His filing of a notice of disagreement as to 
the June 2005 determination does not trigger additional 
notice obligations under 38 U.S.C.A. § 5103(a).  73 Fed. Reg. 
23,353 - 23,356 (Apr. 30, 2008) (as it amends 38 C.F.R. 
§ 3.159 to add paragraph (b)(3), effective May 30, 2008).  
Rather, the Veteran's appeal as to the initial rating 
assignment here triggers VA's statutory duties under 
38 U.S.C.A. §§ 5104 and 7105, as well as regulatory duties 
under 38 C.F.R. § 3.103.  Dingess/Hartman, 19 Vet. App. at 
493.  As a consequence, VA is only required to advise the 
Veteran of what is necessary to obtain the maximum benefit 
allowed by the evidence and the law.  This has been 
accomplished here, as will be discussed below.

The statement of the case (SOC), under the heading "Pertinent 
Laws; Regulations; Rating Schedule Provisions," set forth the 
relevant diagnostic code (DC) for rating the mental disorder 
at issue (38 C.F.R. § 4.130, DC 9411), and included a 
description of the rating formulas for all possible schedular 
ratings under this diagnostic code.  The appellant was thus 
informed of what was needed not only to achieve the next-
higher schedular rating, but also to obtain all schedular 
ratings above the initial evaluation that the RO had 
assigned.  Therefore, the Board finds that the appellant has 
been informed of what was necessary to achieve a higher 
rating for the service-connected disability at issue.

Duty to assist

With regard to the duty to assist, the claims file contains 
the Veteran's service treatment records and reports of post-
service VA examination.  Additionally, the claims file 
contains the Veteran's statements in support of his claim.  
The Board has carefully reviewed his statements and concludes 
that there has been no identification of further available 
evidence not already of record.  The Board has also perused 
the medical records for references to additional treatment 
reports not of record, but has found nothing to suggest that 
there is any outstanding evidence with respect to the 
Veteran's claim.  The Veteran underwent a VA examination in 
2005 that addressed the matter presented by this appeal.  

The Board notes that the Veteran indicated on his VA Form 9, 
Appeal to Board of Veterans' Appeals, received in September 
2006, that he was getting a second opinion in reference to 
his PTSD evaluation and would submit this evaluation thru his 
representative in December 2006.  The RO sent the Veteran a 
letter, dated December 2, 2006, advising the Veteran had the 
had an additional 45 days from the date of the letter to 
submit the evidence he referenced in his VA Form 9.  The 
record does not reflect that the Veteran submitted any 
additional evidence.  See, e.g., VA Form 646, dated in 
January 2007 (noting that the Veteran had not submitted any 
additional evidence).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the claimant in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.

Legal criteria 

Disability evaluations are determined by comparing a 
veteran's present symptomatology with criteria set forth in 
VA's Schedule for Rating Disabilities, which is based on 
average impairment in earning capacity.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2008).  When a question arises 
as to which of two ratings applies under a particular 
diagnostic code, the higher evaluation is assigned if the 
disability more closely approximates the criteria for the 
higher rating.  38 C.F.R. § 4.7.  Otherwise, the lower rating 
will be assigned.  Id.  After careful consideration of the 
evidence, any reasonable doubt remaining is resolved in favor 
of the veteran.  Id. § 4.3.


In determining whether a claimed benefit is warranted, VA 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
event, or whether the preponderance of the evidence is 
against the claim, in which case the claim is denied.  
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  Moreover, an appeal from the initial assignment of a 
disability rating, such as this case, requires consideration 
of the entire time period involved, and contemplates staged 
ratings where warranted.  See Fenderson v. West, 12 Vet. App. 
119 (1999).

When evaluating a mental disorder, the rating agency shall 
consider the frequency, severity, and duration of psychiatric 
symptoms, length of remissions, and the veteran's capacity 
for adjustment during periods of remission.  38 C.F.R. 
§ 4.126(a).  The rating agency shall assign an evaluation 
based on all the evidence of record that bears on 
occupational and social impairment rather than solely on the 
examiner's assessment of the level of disability at the 
moment of the examination.  Id.  However, when evaluating the 
level of disability from a mental disorder, the rating agency 
will consider the extent of social impairment, but shall not 
assign an evaluation on the basis of social impairment.  
38 C.F.R. § 4.126(b).

PTSD is rated by applying the criteria in 38 C.F.R. § 4.130, 
Diagnostic Code 9411 (2008).  VA's Schedule for rating mental 
disorders reads, in pertinent part, as follows:

Under Diagnostic Code 9411, a 30 percent rating is warranted 
when there is occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, and mild 
memory loss (such as forgetting names, directions, recent 
events).

A 50 percent rating is warranted when there is occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and difficulty 
in establishing and maintaining effective work and social 
relationships.  

A 70 percent rating under Diagnostic Code 9411 is warranted 
when the evidence shows occupation and social impairment, 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control; 
spatial disorientation; neglect of personal appearance and 
hygiene; difficulty in adapting to stressful circumstances; 
and occupation and social impairment with deficiencies in 
most areas, such as work, school, family relations, judgment, 
or mood.  

Global Assessment of Functioning (GAF)

GAF is a scale reflecting the psychological, social, and 
occupational functioning on a hypothetical continuum of 
mental health illness.  See Carpenter v. Brown, 8 Vet. App. 
240, 242 (1995); see also Richard v. Brown, 9 Vet. App. 266, 
267 (1996) (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL 
DISORDERS 32 (4th ed. 1994)) (DSM-IV).

According to DSM-IV, a GAF score of 71 to 80 indicates the 
examinee has, if at all, symptoms that are transient or 
expectable reactions to psychosocial stressors but no more 
than slight impairment in social, occupational or school 
functioning.  A GAF score of 61 to 70 indicates the examinee 
has some mild symptoms or some difficulty in social, 
occupational, or school functioning, but generally functions 
pretty well with some meaningful interpersonal relationships.  
A GAF score of 51 to 60 indicates the examinee has moderate 
symptoms or moderate difficulty in social, occupational, or 
school functioning.  A GAF score of 41 to 50 indicates the 
examinee has serious symptoms or a serious impairment in 
social, occupational, or school functioning.  See also QUICK 
REFERENCE TO THE DIAGNOSTIC CRITERIA FROM DSM-IV, 46-47 (1994).

Analysis

The Veteran contends that his service-connected PTSD is worse 
than the current 30 percent rating and warrants an increased 
rating.

Where two disabilities affect the same anatomic area and have 
overlapping symptomatology, all disability must be evaluated 
as service-connected unless the symptoms have been medically 
separated out.  Mittleider v. West, 11 Vet. App. 181 (1998).  
In this regard, the Board notes that a June 2005 addendum to 
a report of VA examination in March 2005 notes that the 
Veteran's cannabis abuse and dependence is most likely as not 
caused by or is a result of his PTSD.  As noted above, 
cannabis dependence in remission is part-and-parcel of the 
service-connected PTSD and will be considered, as 
appropriate.  

The Board notes that the level of occupational and social 
impairment due to a psychiatric disorder is the primary 
consideration in determining the severity of a psychiatric 
disorder for VA purposes and not all the symptoms listed in 
the rating criteria must be present in order for a rating to 
be warranted.  See Mauerhan v. Principi, 16 Vet. App. 436 
(2002) (finding that the psychiatric symptoms listed in the 
rating criteria are not exclusive, but are examples of 
typical symptoms for the listed percentage ratings).  

After reviewing the evidence of record, the Board finds that 
the Veteran's disability picture is appropriately reflected 
by the 30 percent initial evaluation for the rating period on 
appeal and that a rating in excess of this evaluation is not 
warranted, as discussed below.

Regarding occupational functioning, the report of a March 
2005 VA examination reflects that the Veteran was recently 
laid off from his job as a quality assurance manager at a 
manufacturing company.  It was also noted that the Veteran 
had worked mostly in factories since he returned from 
Vietnam.  This VA examination report also reflects that the 
Veteran felt optimistic that he could start interviewing for 
jobs now that that he was clean and sober (from cannabis).

The Board acknowledges that the Veteran has some difficulty 
in establishing effective social relationships.  The Veteran 
reported that his first marriage ended in divorce in 1975.  
He described his first marriage as angry and dysfunctional.  
Additionally, the Veteran noted feeling distant or cut off 
from others much of the time.  The March 2005 VA examination 
report also reflects that the Veteran is married to his 
second wife of six years and he has no children.  The Veteran 
expressed wonder that he and his current wife have a very 
positive relationship and provide each other with emotional 
support.  He further indicated that his current marriage 
offers him a warm and positive relationship and the 
opportunity to explore his own feelings and emotional needs.  
In light of the foregoing, the Board finds that the overall 
weight of the evidence fails to reveal social impairment of 
such severity as to allow for a finding that his disability 
picture is more analogous to the next-higher 50 percent 
initial rating under Diagnostic Code 9411.  While the above 
evidence may show some social impairment, the fact that he 
maintains a good relationship with his current wife does not 
show social impairment with reduced reliability to warrant a 
50 percent rating.  The Board finds that the Veteran's 
demonstrated social impairment is contemplated by his current 
30 percent evaluation over the rating period on appeal.

The competent evidence reveals minimal communication 
difficulties.  Although the Veteran became quite talkative 
and needed frequent redirection, the Veteran was well-
groomed, interactive, and aware of his surroundings with a 
mood that was congruent to the material presented and 
discussed.  

With regard to weekly or more frequent panic attacks, the 
2005 VA examination report indicates that the Veteran noted a 
5-year history of panic attacks.  The Veteran reported trying 
to avoid certain activities, places and people that remind 
him of combat.  He described the panic and distress as being 
similar to a black cloud hanging over him which would last 
for about 3 days.  The Board finds that these panic attacks 
are not dispositive of a higher rating when considering the 
Veteran's overall disability picture and have been 
contemplated by the current 30 percent initial rating.

Regarding comprehension skills, there is no evidence of any 
difficulty in understanding complex commands.  The March 2005 
VA examination report does not reflect any apparent deficits 
in attention, concentration, or memory.  Indeed, the Veteran 
denied any difficulty in concentrating upon VA examination.  
The March 2005 VA examination report also reflects that 
Veteran was oriented on all levels and was cooperative during 
the interview.  

The Board acknowledges the Veteran's complaints and findings 
of record indicating his PTSD symptoms of daily unwanted 
memories and unpleasant dreams.  In this regard, the VA 
examiner noted that he has significant sleep impairment with 
sleep onset and mid-sleep awakening problems.  However, the 
Veteran described his sleeping problems as mild and noted 
that he obtains 6-7 hours of sleep each night.  The VA 
examiner further noted that the Veteran has feelings of 
detachment, but he did not feel that his future would be cut 
short.  Additionally, the Veteran denied having any 
flashbacks upon VA examination.  Although the Veteran 
described feeling hypervigilant very little of the time, he 
denied irritability and startle reaction.

The Board observes that the March 2005 VA examination report 
does not indicate a history of inpatient psychiatric care or 
hospitalizations.  To the contrary, the March 2005 VA 
examination report reflects that the Veteran has not sought 
mental health counseling.  This VA examination report does 
not reflect a history of either suicidal or homicidal 
ideation.  Rather, the record shows that Veteran does not 
feel that his future will be cut short.  See Report of March 
205 VA examination.

The Veteran's GAF scores must also be assessed.  The GAF is a 
scale reflecting the "psychological, social, and occupational 
functioning on a hypothetical continuum of mental health - 
illness."  Carpenter v. Brown, 8 Vet. App. at 242 (quotation 
omitted).  A GAF score is highly probative, as it relates 
directly to the Veteran's level of impairment of social and 
industrial adaptability, as contemplated by the rating 
criteria for mental disorders.  See Massey v. Brown, 7 Vet. 
App. 204, 207 (1994).  

The March 2005 VA examination report reflects that a GAF 
score of 60 was assigned.  The Board finds that the Veteran's 
GAF score of 60 upon VA examination in March 2005 indicates 
no worse than occasional moderate symptomatology or moderate 
difficulty in social and occupation functioning, which is 
adequately reflected in the current 30 percent evaluation 
throughout the rating period on appeal.  38 C.F.R. § 4.130, 
Diagnostic Code 9411.  After completing an examination, the 
2005 VA examiner provided an Axis I diagnosis of PTSD, 
chronic, mild, and cannabis dependence.  The VA examiner 
noted that in terms of the Veteran's current functioning and 
the impact of this (PTSD) diagnosis on his life, the impact 
could be described as minimal.  

In conclusion, the Board finds that the initial 30 percent 
rating for the Veteran's PTSD for the entire rating period on 
appeal more nearly approximates his disability picture, on 
the whole.  The Board also has considered whether the 
Veteran's rating should be "staged."  The Board finds that 
the record does not support assigning different percentage 
disability ratings during the rating period on appeal 
because, as outlined above, the Veteran's PTSD disability 
picture has not been shown by the competent clinical evidence 
of record to be productive of occupational and social 
impairment with reduced reliability and productivity, when 
the record as a whole is considered.  Fenderson, 12 Vet. App. 
at 125-26.  

Finally, the evidence does not reflect that the psychiatric 
disability at issue causes marked interference with 
employment (i.e., beyond that already contemplated in the 
assigned evaluation), or necessitated any frequent periods of 
hospitalization, such that application of the regular 
schedular standards is rendered impracticable.  Initially, 
the Board notes that a comparison between the level of 
severity and symptomatology of the Veteran's service-
connected disability at issue with the established criteria 
found in the rating schedule for this disability shows that 
the rating criteria reasonably describes the Veteran's 
disability level and symptomatology.  The Board further 
observes that, even if the available schedular evaluation for 
the disability were found to be inadequate, the Veteran does 
not exhibit other related factors such as those provided by 
the regulation as "governing norms."  Indeed, the March 2005 
VA examination report reflects that the Veteran has not 
sought mental health counseling, let alone undergoing any 
periods of hospitalization for his service-connected mental 
disorder.  Hence, referral for the assignment of an extra-
schedular evaluation under 38 C.F.R. § 3.321(b)(1) is not 
warranted.  See Floyd v. Brown, 9 Vet. App. 88, 95 (1996); 
Bagwell v. Brown, 9 Vet. App. 337 (1996).


ORDER

Entitlement to an initial rating in excess of 30 percent for 
PTSD with cannabis dependence in remission is denied.





____________________________________________
ROBERT E. SULLIVAN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


